



EXHIBIT 10-42
2016 RSU Award for Sharon Rowlands


EXHIBIT C


AWARD AGREEMENT


STOCK UNITS


The Executive Compensation Committee of the Gannett Co., Inc. Board of Directors
has approved an award of Restricted Stock Units (referred to herein as “Stock
Units”) to you under the Gannett Co., Inc. 2015 Omnibus Incentive Compensation
Plan, as set forth below.


This Award Agreement and the enclosed Terms and Conditions effective as of
_______ __, 2016, constitute the formal agreement governing this award.


Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned. Please
keep the enclosed Terms and Conditions for future reference.

--------------------------------------------------------------------------------



Employee:    Location:    


Grant Date:    __/__/16
Stock Unit Commencement Date:    __/__/16


Stock Unit Expiration Date:    __/__/19


Stock Unit Vesting Schedule:
25% of the Stock Units shall vest on __/__/17*

25% of the Stock Units shall vest on __/__/18*
50% of the Stock Units shall vest on __/__/19*
    
Payment Date:
25% of the Stock Units shall be paid on __/__/17*

25% of the Stock Units shall be paid on __/__/18*
50% of the Stock Units shall be paid on __/__/19*
    
* Provided the Employee is continuously employed until such dates and has not
terminated employment on or before such dates. Such dates are hereinafter
referred to as the “Vesting Date” or “Payment Date” for the Stock Units that
vest or are paid on such dates.


Number of Stock Units:    



--------------------------------------------------------------------------------

                            
Gannett Co., Inc.


By: __________________________


98648

--------------------------------------------------------------------------------





David Harmon
Chief People Officer


Employee Agreement and Acknowledgement


By accepting this Award Agreement, I agree to be bound by this Award Agreement
and the attached “Terms and Conditions”. In particular, I acknowledge and I
agree to the vesting terms set forth in this Award Agreement and the attached
“Terms and Conditions”, which vesting terms shall supersede the terms of any
other agreement or plan. I also acknowledge and agree that my right to this
Award Agreement is subject to my agreeing to and executing that certain
Amendment dated _________ to my Employment Letter dated March 31, 2014.


By: __________________________
[Employee]


Dated: ________________________





--------------------------------------------------------------------------------





98648    2

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



98648

--------------------------------------------------------------------------------


-2-












STOCK UNITS
TERMS AND CONDITIONS
Under the
Gannett Co., Inc.
2015 Omnibus Incentive Compensation Plan




These Terms and Conditions, dated ______ __, 2016, govern the grant of
Restricted Stock Units (referred to herein as “Stock Units”) to the employee
(the “Employee”) designated in the Award Agreement dated coincident with these
Terms and Conditions. The Stock Units are granted under, and are subject to, the
Gannett Co., Inc. (the “Company”) 2015 Omnibus Incentive Compensation Plan (the
"Plan"). Terms used herein that are defined in the Plan shall have the meaning
ascribed to them in the Plan. If there is any inconsistency between these Terms
and Conditions and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms herein.
1.    Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Award Agreement governing the grant, and (iii) these Terms and
Conditions, the Company has granted to the Employee the number of Stock Units
set forth on the applicable Award Agreement. Each vested Stock Unit shall
entitle the Employee to receive from the Company one share of the Company's
common stock ("Common Stock") upon the earliest of the Employee’s termination of
employment, a Change in Control (but only to the extent provided in Section 14)
or the Payment Date, as defined below. The Employee shall not be entitled to
receive any shares of Common Stock with respect to unvested Stock Units, and the
Employee shall have no further rights with regard to a Stock Unit once the
underlying share of Common Stock has been delivered with respect to that Stock
Unit.





--------------------------------------------------------------------------------

-3-










2.    Payment Date. The Payment Date shall be the dates specified in the Award
Agreement with respect to the Stock Units that vest on such date under the
schedule set forth in the Award Agreement.
3.    Vesting Schedule. Subject to the special vesting rules set forth in
Sections 7 and 14, the Stock Units shall vest in accordance with the Vesting
Schedule specified in the Award Agreement to the extent that the Employee is
continuously employed by the Company or its Subsidiaries until the Vesting Dates
specified in the Vesting Schedule and has not terminated employment on or before
such dates. An Employee will not be treated as remaining in continuous
employment if the Employee’s employer ceases to be a Subsidiary of the Company.
4.    No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Stock Units.
5.    Delivery of Shares. The Company shall deliver to the Employee a
certificate or certificates, or at the election of the Company make an
appropriate book-entry, for the number of shares of Common Stock equal to the
number of vested Stock Units as soon as administratively practicable (but always
by the 30th day) after the earliest of the Employee’s termination of employment,
a Change in Control (but only to the extent provided in Section 14) or the
Payment Date; provided that the number of shares shall be reduced by the value
of all taxes which the Company is required by law to withhold by reason of such
delivery. The Employee shall not be entitled to receive any shares of Common
Stock with respect to unvested Stock Units, and the Employee shall have no
further rights with regard to a Stock Unit once the underlying share of Common
Stock has been delivered with respect to that Stock Unit.
6.    Cancellation of Stock Units.





--------------------------------------------------------------------------------

-4-










(a)    Termination of Employment. All Stock Units granted to the Employee that
have not vested as of the date of the Employee’s termination of employment shall
automatically be cancelled upon the Employee’s termination of employment.
Unvested Stock Units shall also be cancelled in connection with an event that
results in the Employee’s employer ceasing to be a Subsidiary of the Company.
(b)    Forfeiture of Stock Units/Recovery of Common Stock. Stock Units granted
under this Award Agreement are subject to the Company’s Clawback Policy, dated
as of December 9, 2015, which may be amended from time-to-time with retroactive
effect. In addition, the Company may assert any other remedies that may be
available to the Company under applicable law.
7.    Special Vesting Rules: Death, Disability, Retirement, Involuntary
Termination Without Cause, Material Change in the Employee’s Responsibility.
(a)    Retirement. In lieu of the Vesting Schedule set forth in the Award
Agreement, in the event that the Employee’s employment terminates prior to the
Stock Unit Expiration Date by reason of a termination of employment after
attaining age 65, or a termination of employment after both attaining age 55 and
completing at least 5 years of service, the Employee shall become vested in a
number of the then-unvested Stock Units equal to the product of (i) the
incremental number of the unvested Stock Units that the Employee would have
become vested in if the employee had continued employment to the next Stock Unit
Vesting Date set forth in the Award Agreement, and (ii) a fraction, the
numerator of which shall be the number of full calendar months between the most
recent prior Stock Unit Vesting Date (or the Stock Unit Commencement Date if no
Stock Unit Vesting Date has been reached as of the date of termination) and the
date that the Employee’s employment terminated, and the denominator of which
shall be twelve.





--------------------------------------------------------------------------------

-5-










(b)    Death, Disability, Involuntary Termination Without Cause, or a Material
Change in the Employee’s Responsibility. In lieu of the Vesting Schedule set
forth in the Award Agreement, in the event of: (i) a “Material Change in the
Employee’s Responsibilities”; (ii) the Employee’s employment terminates prior to
the Stock Unit Expiration Date by reason of death, or permanent disability (as
determined under the Company’s Long Term Disability Plan); or (iii) the Company
or an affiliate involuntarily terminates the Employee’s employment without
“Cause”, the Employee (or in the case of the Employee's death, the Employee's
estate or designated beneficiary) shall become fully vested in all of the
Employee’s unvested Stock Units.
For purposes of this Section 7(b), a “Material Change in the Employee’s
Responsibilities” shall mean a diminution of the Employee’s reporting
relationship or responsibilities where:
•
the Employee is required to report to a person below the Company’s Chief
Executive Officer; or

•
the Employee ceases to be directly or indirectly responsible for the Product and
Sales teams of ReachLocal, Inc. or the successor to such business.

To invoke a Material Change in the Employee’s Responsibilities” as a vesting
event, the Employee must notify the Company of the material change within 90
days of the change and provide the Company 30 days to correct the change.
For purposes of this Section 7(b), “Cause” shall mean:
•
embezzlement, fraud, misappropriation of funds, breach of fiduciary duty or
other act of material dishonesty committed by the Employee or at his or her
direction;

•
failure by the Employee to perform adequately the duties of his or her position,
as a result of neglect or refusal, that he or she does not remedy within thirty
(30) days after receipt of written notice from the Company;

•
the Employee’s violation of the Company’s employment policies;

•
the Employee’s conviction of, or plea of guilty or nolo contendere to a felony
or any crime involving moral turpitude; or






--------------------------------------------------------------------------------

-6-










•
the Employee is found by a court of competent jurisdiction in a civil action or
by the Securities and Exchange Commission to have violated any Federal or State
securities law.

The Committee shall have full and sole discretionary authority to determine
whether a termination is for “Cause”, and its decision shall be final and
binding on all parties.
8.    Non-Assignability. Stock Units may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the Stock
Units be made subject to execution, attachment or similar process.
9.    Rights as a Shareholder. The Employee shall have no rights as a
shareholder by reason of the Stock Units.
10.    Discretionary Plan; Employment. The Plan is discretionary in nature and
may be suspended or terminated by the Company at any time. With respect to the
Plan, (a) each grant of Stock Units is a one-time benefit which does not create
any contractual or other right to receive future grants of Stock Units, or
benefits in lieu of Stock Units; (b) all determinations with respect to any such
future grants, including, but not limited to, the times when the Stock Units
shall be granted, the number of Stock Units, the Payment Dates and the Vesting
Dates, will be at the sole discretion of the Company; (c) the Employee’s
participation in the Plan shall not create a right to further employment with
the Employee’s employer and shall not interfere with the ability of the
Employee’s employer to terminate the Employee’s employment relationship at any
time with or without cause; (d) the Employee’s participation in the Plan is
voluntary; (e) the Stock Units are not part of normal and expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payment, bonuses, long-service awards, pension or retirement benefits,
or similar payments; and (f) the future value of the Stock Units is unknown and
cannot be predicted with certainty.





--------------------------------------------------------------------------------

-7-










11.    Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the "Committee") in its sole discretion to adjust awards and to make
interpretations and other determinations with respect to all matters relating to
the applicable Award Agreements, these Terms and Conditions, the Plan and awards
made pursuant thereto. These Terms and Conditions shall apply to the grant of
Stock Units made to the Employee on the date hereof and shall not apply to any
future grants of Stock Units made to the Employee.
12.    Notices. Notices hereunder shall be in writing and, if to the Company,
shall be addressed to the Secretary of the Company at 7950 Jones Branch Drive,
McLean, Virginia 22107, and, if to the Employee, shall be addressed to the
Employee at his or her address as it appears on the Company's records.
13.    Successors and Assigns. The applicable Award Agreement and these Terms
and Conditions shall be binding upon and inure to the benefit of the successors
and assigns of the Company and, to the extent provided in Section 7 hereof, to
the estate or designated beneficiary of the Employee.
14.    Change in Control Provisions.
Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Award Agreement.

--------------------------------------------------------------------------------

(a)    Definitions.
As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

-8-










(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 14(a)(iii)(A),
14(a)(iii)(B) and 14(a)(iii)(C);
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition





--------------------------------------------------------------------------------

-9-










of assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation or entity resulting from such
Business Combination (including, without limitation, a corporation or entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or any
corporation or entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation or entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation or entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.





--------------------------------------------------------------------------------

-10-










(b)    Acceleration Provisions. (i) In the event of the occurrence of a Change
in Control in which the Stock Units are not continued or assumed (i.e., the
Stock Units are not equitably converted into, or substituted for, a right to
receive cash and/or equity of a successor entity or its affiliate), the Stock
Units that have not been cancelled or paid out shall become fully vested.
(A) In the event of the occurrence of a Change in Control in which the Stock
Units are not continued or assumed and such vested Stock Units are not treated
as deferred compensation under Section 409A of the Internal Revenue Code of 1986
(the “Code”) and the regulations and guidance issued thereunder (“Section
409A”), as soon as administratively practicable on or following the effective
date of the Change in Control (but in no event later than 30 days after such
event), the Stock Units shall be paid out to the Employee.
(B) In the event of the occurrence of a Change in Control in which the Stock
Units are not continued or assumed and such vested Stock Units are treated as
deferred compensation under Section 409A, the vested Stock Units shall be paid
out to the Employee as soon as administratively practicable on or following the
effective date of the Change in Control (but in no event later than 30 days
after such event); provided that the Change in Control also constitutes a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company within the meaning of
Section 409A, and such payout will not result in additional taxes under Section
409A. Otherwise, the vested Stock Units shall be paid out as soon as
administratively practicable after the earlier of the Employee’s termination of
employment or the applicable Payment Date for such Stock Units (but in no event
later than 30 days after such events).
(ii)    In the event of the occurrence of a Change in Control in which the Stock
Units are continued or assumed (i.e., the Stock Units are equitably converted
into, or substituted for, a right





--------------------------------------------------------------------------------

-11-










to receive cash and/or equity of a successor entity or its affiliate), the Stock
Units shall not vest upon the Change in Control, provided that the Stock Units
that are not subsequently vested and paid under the other provisions of this
Award shall become fully vested in the event that the Employee has a “qualifying
termination of employment” within two years following the date of the Change in
Control. In the event of the occurrence of a Change in Control in which the
Stock Units are continued or assumed, vested Stock Units shall be paid out soon
as administratively practicable after the earlier of the Employee’s termination
of employment or the applicable Payment Date for such Stock Units (but in no
event later than 30 days after such events).
A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good Reason”. For this purpose, “Cause” shall mean:
•
any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

•
unreasonable and persistent neglect or refusal by the Employee to perform his or
her duties which is demonstrably willful and deliberate on the Employee’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company and which is not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
breach;

•
conviction of the Employee of a securities law violation or a felony involving
moral turpitude; or

•
the Employee being found by a court of competent jurisdiction in a civil action
or by the Securities and Exchange Commission to have violated any Federal or
State securities law.

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:
•
the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

•
a material reduction in the Employee’s base salary or target bonus opportunity
as in effect on the date immediately prior to the Change in Control;






--------------------------------------------------------------------------------

-12-










•
the relocation of the Employee’s office from the location at which the Employee
is principally employed immediately prior to the date of the Change in Control
to a location 35 or more miles farther from the Employee’s residence immediately
prior to the Change in Control, and recognizing that the Employee shall be
expected to travel on the Company’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control; or

•
the failure by the Company or its affiliate to pay any material compensation or
benefits due to the Employee.

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination that (x) indicates the specific termination provision in
the Award Agreement relied upon, and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated. Such
notice must be provided to the Company within ninety (90) days after the event
that created the “Good Reason”.
(iii)    If in connection with a Change in Control, the Stock Units are assumed
(i.e., the Stock Units are equitably converted into, or substituted for, a right
to receive cash and/or equity of a successor entity or its affiliate), the Stock
Units shall refer to the right to receive such cash and/or equity. An assumption
of this Stock Unit award must satisfy the following requirements:
•
The converted or substituted award must be a right to receive an amount of cash
and/or equity that has a value, measured at the time of such conversion or
substitution, that is equal to the value of this Award as of the date of the
Change in Control;

•
Any equity payable in connection with a converted or substituted award must be
publicly traded equity securities of the Company, a successor company or their
direct or indirect parent company, and such equity issuable with respect to a
converted or substituted award must be covered by a registration statement filed
with the Securities Exchange Commission that permits the immediate sale of such
shares on a national exchange;

•
The vesting terms of any converted or substituted award must be substantially
identical to the terms of this Award; and

•
The other terms and conditions of any converted or substituted award must be no
less favorable to the Employee than the terms of this Award are as of the date
of the






--------------------------------------------------------------------------------

-13-










Change in Control (including the provisions that would apply in the event of a
subsequent Change in Control).
The determination of whether the conditions of this Section 14(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.
(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 14, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.
15.    Employment or Similar Agreements. The provisions of the Award Agreement
and these Terms and Conditions shall supersede the terms of any employment,
severance, change in control or similar agreement that contain provisions
applying to equity awards in the case of any severance, termination of
employment, change in control or similar event, and if there is any conflict
between the terms of such employment, severance, change in control or similar
agreement and the Award Agreement and these Terms and Conditions, the terms of
the Award Agreement and these Terms and Conditions shall control.
16.    Grant Subject to Applicable Regulatory Approvals. Any grant of Stock
Units under the Plan is specifically conditioned on, and subject to, any
regulatory approvals required in the Employee’s country. These approvals cannot
be assured. If necessary approvals for grant or payment





--------------------------------------------------------------------------------

-14-










are not obtained, the Stock Units may be cancelled or rescinded, or they may
expire, as determined by the Company in its sole and absolute discretion.
17.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.
18.    Section 409A. This Award is intended to either be exempt from or comply
with the requirements of Section 409A so that no taxes under Section 409A are
triggered, and shall be interpreted and administered in accordance with that
intent (e.g., the definition of “termination of employment” (or similar term
used herein) shall have the meaning ascribed to “separation from service” under
Section 409A). If any provision of these Terms and Conditions would otherwise
conflict with or frustrate this intent, the provision shall not apply.
Notwithstanding any provision in this Award Agreement to the contrary and solely
to the extent required by Section 409A, if the Employee is a “specified
employee” within the meaning of Code Section 409A and if delivery of shares is
being made in connection with the Employee’s separation from service other than
by reason of the Employee’s death, delivery of the shares shall be delayed until
six months and one day after the Employee’s separation from service with the
Company (or, if earlier than the end of the six-month period, the date of the
Employee’s death). The Company shall not be responsible or liable for the
consequences of any failure of the Award to avoid taxation under Section 409A.







